UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6043


EUGENE PAUL JONES,

                Plaintiff - Appellant,

          v.

STAMPER, Correctional Officer,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:12-cv-00352-AJT-IDD)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Paul Jones, Appellant Pro Se. Maurice Scott Fisher, Jr.,
HARMON, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eugene Paul Jones appeals the district court’s orders

denying       relief    on    his    42    U.S.C.   § 1983    (2006)   complaint     and

denying his motion for examination by an outside physician.                          We

have     reviewed       the       record     and    find     no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.        See Jones v. Stamper, No. 1:12-cv-00352-AJT-IDD (E.D.

Va.    Mar.    25,     2013   &     Dec.   9,   2013).       We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                                2